DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schenken et al. (US 5560578 A)(Schenken) in view of Phillipson et al. (US D407951 S)(Phillipson).
Regarding claim 1, Schenken discloses an auxiliary cup holder (Fig. 1), comprising a first cup body (22/79) and a second cup body (24/26), wherein the second cup body is connected to a top end of the first cup body (Fig. 1), an inner diameter of the second cup body is adjustable (Co. 3; Ll. 34-42), the first cup body is adapted for being placed and fixed in a cup holding groove (noting portions 79 are adjustable and configured such that they are capable of being fixed in a cup holder in a car) as provided originally in a car, the second cup body is configured for placing drinking containers (Col. 1; Ll. 10). Schenken discloses the second cup body comprises a first clamping arm and a second clamping arm (noting arms 37/38/39/40), at least one of the 
Schenken does not specifically disclose each of the sliding grooves is defined within the substrate only with an opening in the circumferential surface of the substrate, each of the sliding portions has an outer end connected to a corresponding clamping arm and an inner end completely received in the sliding groove without being exposed from an upper surface of the substrate.
Phillipson demonstrates (shown below in Annotated Fig. 1) a similar expandable cup holder including a set of clamping arms (CA) including a portion that slide within a 

    PNG
    media_image1.png
    457
    327
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Schenken and configure the device similar to that of Phillipson and have the substrate create portions extend from a generally flat top surface with sliding portions extending only from openings in the circumferential surface of the substrate because such a change would help protect the inner workings of the adjustable device. It is noted that spilled liquid would either stay on the flat top surface 
Regarding claim 16, modified Schenken and specifically Phillipson demonstrates the upper surface of the substrate is intact without any hole, opening, groove or slot being defined thereon (Annotated Fig. 1).
Regarding claim 17, Schenken discloses the first clamping arm (noting any of the arms 37/38/39/40) is T-shaped (to the degree that it has a thinner lower portion and a wide upper portion) and comprises a first horizontal clamping arm (noting the wide upper portion) portion and a first vertical supporting arm (noting the portions similar to 43 as shown in Fig. 9) portion connected between the first horizontal clamping arm portion and the first sliding portion (Fig. 10, noting the portion to which indicator 41 points), the first horizontal clamping arm portion is connected to a top end of the first vertical supporting arm portion and extends horizontally to have a flat bottom surface (noting the lower surfaces are flap), a flat top surface (noting the flap top surface Fig. 5) and an arc-shaped inner side surface (Fig. 6) configured for abutting against the drinking containers, the first sliding portion extends radially inwardly towards the substrate from a bottom end of the first vertical supporting arm portion (noting the teaching of Phillipson).
Regarding claim 18, Schenken discloses the second clamping arm (noting any other of the arms 37/38/39/40) is T-shaped (to the degree that it has a thinner lower portion and a wide upper portion) and comprises a second horizontal clamping arm (noting the wide upper portion) portion and a second vertical supporting arm (noting the portions similar to 43 as shown in Fig. 9) portion connected between the second 
Regarding claim 19, modified Schenken does not specifically disclose the first and second horizontal clamping arm portions, the first and second vertical supporting arm portions, the first and second sliding portions are each in the form of a flat plate and have a uniform thickness.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the modified device of Schenken and make the first and second horizontal clamping arm portions, the first and second vertical supporting arm portions, the first and second sliding portions are each in the form of a flat plate and have a uniform thickness because such a change would require a mere change in size or shape of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16-19 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700.  The examiner can normally be reached on 7:00 am - 5:00 pm Monday - Thursday.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/M.T.T./           Examiner, Art Unit 3734    

/NATHAN J NEWHOUSE/           Supervisory Patent Examiner, Art Unit 3734